Order filed June 12, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00992-CR
                                   ____________

               QUENTIN JEHLONTON WALLACE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1488318

                                      ORDER

      Appellant is represented by appointed counsel, Cheri Duncan of the Harris
County Public Defender’s Office. Appellant’s brief was originally due March 5,
2018. We have granted a total of 93 days to file appellant’s brief until June 6, 2018.
When we granted the last extension, we stated that no further extensions would be
granted absent exceptional circumstances.
      On June 6, 2018, Duncan filed a motion for a further extension of time to file
appellant’s brief. She did not allege any exceptional circumstances.

      We DENY the motion and order Cheri Duncan to file appellant’s brief by
July 5, 2018. If Duncan does not timely file appellant’s brief as ordered, the court
may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby




                                          2